El Juez Asociado Sr. del Toro,
emitió, la opinión del tribunal.
El presente es un recurso gubernativo en el que está en-vuelta la cuestión de cómo deben hacerse constar en el registro las edificaciones nuevas en fincas ya inscritas.
*652El 1 de febrero de 1916 se otorgó ante el Notario P. Amado Rivera por los Sres. A. Sarmiento, J. López, P. Almiroty y M. Muñoz, una escritura de carta de pago y cancelación de hipoteca, compraventa y constitución de otra hipoteca. De la escritura resulta que dueño Almiroty de tres solares con casas construidas en ellos, los hipotecó a ciertas personas representadas por los Sres. Sarmiento y López. Pagó el préstamo garantizado y los acreedores cancelaron la hipoteca. En el mismo acto Almiroty vendió una de las fincas, solar con dos casas, al recurrente Muñoz, e hipotecó las otras a favor de cierta persona representada por el compareciente López. En el documento se describen las dos casas edificadas sobre el solar vendido.
Presentada la escritura en el registro por el comprador Muñoz, el' registrador hizo las cancelaciones e inscribió la venta sólo en cuanto al solar, denegándola en cuanto a las casas por no aparecer inscritas a nombre del vendedor, ni de ninguna otra persona. El comprador interpuso entonces el presente recurso gubernativo.
A nuestro-juicio el registrador no debió haberse negado a consignar la venta de las casas en los libros del registro.
Ni la Ley Hipotecaria ni su reglamento determinan qué debe hacerse en un caso semejante. De ahí que deba acudirse a los principios generales del derecho para resolver la cuestión planteada.
Que lo accesorio sigue a lo principal, es una regla de antaño conocida, y que el edificio se considera como accesorio del suelo, está aceptado repetidamente por la jurisprudencia. De ahí que se haya decidido muchas veces que inscrito el suelo en el registro debe considerarse también inscrito el edificio construido sobre él.
Inscrito un terreno, resolvió la Dirección General de los Registros en 22 de agosto de 1863, no es necesario formar expediente posesorio para inscribir un edificio que en él se le-vante ; por lo tanto, el no aparecer inscrito a favor del transfe-rente del suelo, no es razón para suspender la inscripción del *653nuevo contrato. Odriozola, Jurisprudencia Hipotecaria, 398.
“Cuando se edifique sobre solar inscrito,” dijo la misma Dirección en su resolución de 31 de agosto de 1863, “se con-siderará inscrito el edificio como accesorio de aquél. ’ ’ Odriozola. Jurisprudencia Hipotecaria, 398.
De acuerdo con las resoluciones de la Dirección General de los Registros de España de 21 y 31 de agosto de 1863, re-conoció esta Corte Suprema en Sánchez & Cía. v. El Registrador, 16 D. P. R. 441, no es necesario inscribir un edificio nue-vamente construido sobre solar ya inscrito, ni tampoco acre-ditar su posesión, porque el edificio es cosa accesoria al suelo, e inscrito éste debe considerarse inscrito el edificio.
En el caso de Martín et el. v. Registrador de Arecibo, 22 D. P. R. 149, esta corte distinguió el caso de la inscripción de un edificio levantado en suelo propio de aquel en que se construya en suelo ajeno, y sostuvo que en el primero de ellos el edificio pertenece al dueño de acuerdo con el principio de que lo accesorio sigue a lo principal no siendo, por tanto, ne-cesaria la inscripción especial del edificio. Yéase también Marcos v. El Registrador, 19 D. P. R. 244.
Añora bien, en muchas ocasiones, para mayor claridad, los propietarios del suelo inscrito que levantan en él nuevas edificaciones solicitan la inscripción de'éstas en el registro y para ello se han adoptado diferentes métodos. La Direc-ción General de los Registros en su resolución de 20 de mayo de 1895, dijo que aunque la inscripción del edificio cons-truido sobre solar ya inscrito es innecesaria, por lo cual fuera lo más acertado acabar con la práctica de inscribir las edifi-caciones desligadas de todo contrato o relación de derecho es lo cierto que tal práctica está muy generalizada, señala-damente, en las grandes poblaciones, y que no hay razón que oponer al propietario que después de construir un edificio sobre fundo inscrito tiene la voluntad de registrarlo a su nom-bre, y la forma notarial propia de estos actos unilaterales es la escritura pública en la que se haga constar que ante el no tario ha comparecido el dueño, manifestando que ha mandado *654levantar en su fundo el edificio que describe y que quiere que sea inscrito en el registro, sin que sea inscribible en forma de acta notarial. Véase Odriozola, Jurisprudencia Hipote-caria, 400. Para tal caso G-alindo recomienda que se inserte en la escritura de declaración la certificación del arquitecto que construyera la obra. Véase: 1, Galindo, Legislación Hipotecaria, 360.
Pero el caso que estamos considerando y resolviendo no es igual exactamente a aquel de qué se trata en el párrafo que precede. Aquí el suelo estaba inscrito y por un acto posterior el dueño del suelo lo vende con dos casas — describién-dolas — edificadas en él. De acuerdo con los principios que dejamos establecidos, las casas pertenecían claramente al dueño del terreno y dicho dueño sólo estaba obligado a descri-birlas para hacer constar su transferencia como accesiones del suelo en el registro. A este respecto, Galindo se expresa como sigue:
“Para nosotros no cabe duda: sentado ya que siendo el edificio accesorio del suelo, e inscrito éste, no es necesaria la inscripción de aquél, no exigiéndose para la enajenación del edificio más que la escritura de declaración y descripción hecha por el dueño, no ha de exigirse más para hacer.constar su construcción.” 1, Galindo, Legis-lación Hipotecaria, 360.
Y Martínez Moreda, dice:
“Iíay registradores que se conforman con una escritura de descrip-ción otorgada por el dueño, otros exigen además certificación del arquitecto y a otros les basta solamente ésta. Creemos que también podría hacerse la inscripción por medio de una información judicial. En todos estos casos se podrán inscribir los documentos, haciendo constar en el asiento como circunstancias modificativas de la descrip-ción de la finca; también puede esperarse a que haya de inscribirse un título posterior referente a la finca inscrita, describiendo entonces la edificación o plantación. Creemos mejor este último medio de hacer constar en el registro las accesiones, porque se cuenta con la conformi-dad del otorgante que adquiere, cuyo testimonio viene a fortalecer el del dueño/’ (Las itálicas son nuestras.) 1, Martínez, Legislación Hipotecaria, 33.
*655Por virtud de todo lo expuesto, opinamos que debe revo-carse la nota recurrida y ordenarse al registrador que veri-fique la inscripción solicitada.

Revocada la nota en la parte recurrida y or-denada la inscripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.